144 S.E.2d 596 (1965)
265 N.C. 560
Myrtle SHERRILL
v.
Richard M. BOYCE and wife, Janet B. Boyce.
No. 440.
Supreme Court of North Carolina.
November 3, 1965.
*597 Battley & Frank, Statesville, for plaintiff appellee.
Adams & Dearman and C. B. Winberry, Statesville, for defendant appellants.
PER CURIAM.
When a jury trial is waived as provided in G.S. 1-184, the court's findings of fact have the force and effect of a verdict, Textile Insurance Co. v. Lambeth, 250 N.C. 1, 108 S.E.2d 36, and an exception to the judgment presents only the question whether the facts found are sufficient to support the judgment. Turnage Co. v. Morton, 240 N.C. 94, 81 S.E.2d 135. Unless the action is a small claim, G.S. § 1-539.5, it is irregular for the court to render a verdict on issues submitted to itself, G.S. § 1-185. The parties here, however, seem to have contemplated this procedure. In the absence of objection and exception, a new trial will not be ordered because the judge answered issues instead of stating the facts found and conclusions of law separately "if from the judgment it can be determined what the court found the ultimate facts to be and what the legal basis of the judgment is." Daniels v. Nationwide *598 Mutual Insurance Co., 258 N.C. 660, 662, 129 S.E.2d 314, 316. The issues, as stipulated and answered by the court, fully sustain its judgment.
In this case we have no more right to disturb the judge's answer to the issue of damages than we would have had to disturb a jury's finding. Benton v. C. G. Willis, Inc., 252 N.C. 166, 113 S.E.2d 288. The granting or denial of a motion to set aside a jury's verdict on the ground that the damages assessed are excessive or inadequate is within the sound discretion of the trial judge. Evans v. Queen City Coach Co., 251 N.C. 324, 111 S.E.2d 187. When the trial judge himself renders the "verdict," a fortiori the same rule applies. Even though, upon plaintiff's evidence, reasonable minds might well differ as to the amount of damages to which she is entitled, yet an abuse of discretion is not manifest.
No error.